Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-15-1999

USA v. Universal Rehab
Precedential or Non-Precedential:

Docket 97-1412




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. Universal Rehab" (1999). 1999 Decisions. Paper 102.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/102


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed April 15, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-1412, 97-1414 & 97-1468

UNITED STATES OF AMERICA,
       Appellant in 97-1468

v.

UNIVERSAL REHABILITATION SERVICES (PA), INC.,
       Appellant in 97-1412

UNITED STATES OF AMERICA,

v.

RICHARD J. LUKESH,
       Appellant in 97-1414

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
D.C. Criminal Action Nos. 94-cr-00147-1 and
94-cr-00147-3
District Judge: Hon. Robert F. Kelly

Argued May 22, 1998

Before: ROTH, MCKEE, and GARTH, Circuit Judges

(Opinion filed February 22, 1999)

Present: BECKER, Chief Judge, SLOVITER, STAPLETON,
MANSMANN, GREENBERG, SCIRICA, NYGAARD, ALITO,
ROTH, LEWIS, McKEE, RENDELL, and GARTH,*
Circuit Judges
_________________________________________________________________

* Hon. Leonard I. Garth, Senior Circuit Judge, as to panel rehearing
only.
O R D E R

A majority of the active judges having voted for rehearing
en banc in the above appeal, it is ORDERED that the Clerk
of this Court vacate the opinion and judgment filed
February 11, 1999 insofar as they bear on Universal and
Lukesh, and list the above for rehearing en banc at the
convenience of the Court.

       BY THE COURT:

       /s/ Edward R. Becker
       CHIEF JUDGE

DATED: April 15, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2